Citation Nr: 0705424	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder as 
secondary to service-connected diabetes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1967 to January 1971.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.     

In January 2007, the Board sought additional medical 
development of this matter, requesting further medical 
analysis and opinion from the Veterans Health Administration 
(VHA).  Later in January 2007, a cardiologist with the 
Atlanta, Georgia VA Medical Center submitted an opinion to 
the Board pertaining to the veteran's secondary service 
connection claim.  


FINDINGS OF FACT

1.	VA service connected the veteran for diabetes mellitus 
type II in November 2002.  

2.	The veteran's heart disorder has been aggravated by his 
service-connected diabetes.  


CONCLUSION OF LAW

A heart disorder is proximately due to the service-connected 
diabetes disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Secondary Service Connection

In November 2002, VA service connected the veteran for 
diabetes mellitus type II based on the veteran's service in 
the Republic of Vietnam.  In May 2003, the veteran claimed 
that his diabetes relates to his long-standing heart 
disorder.  For the reasons set forth below, the Board finds 
that the evidence of record supports the veteran's claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence clearly shows that the 
veteran has both diabetes and a heart disorder, and that the 
two are related.    

Private and VA medical records reflect diagnoses of diabetes 
mellitus type II.  A June 2003 VA compensation examiner 
diagnosed the veteran with this disorder.  The January 2007 
VHA opinion found the veteran with this disorder.  And the 
November 2002 rating decision noted above service connected 
this disorder.  As such, the record is clear that the veteran 
currently has service-connected diabetes mellitus type II.  
See 38 C.F.R. § 3.310(a).  

Regarding a heart disorder, private medical evidence shows 
that the veteran has been diagnosed with coronary heart 
disease since December 1989, VA treatment records evidence 
diagnoses of coronary heart disease, and the June 2003 and 
January 2007 VA examiners diagnosed the veteran with coronary 
heart disease.  As such, it is clear that the veteran has a 
current heart disorder.  38 C.F.R. § 3.310(a).

Regarding the veteran's claim that his diabetes and coronary 
heart disease are related, the Board notes three medical 
opinions of record.  First, the June 2003 VA examiner stated 
that "the heart condition is secondary to several 
conditions[,] one of which is the risk factor for glucose 
intolerance[.]"  Second, the January 2007 VHA examiner 
stated that the veteran has several risk factors for heart 
disease, and it is likely that the veteran's coronary artery 
disease "has been aggravated by his diabetes mellitus."  
And third, in an addendum opinion, the June 2003 VA examiner 
modified her opinion, stating that due to the multiple risk 
factors (to include diabetes) that contributed to the 
veteran's heart disorder, "there is no current information 
available to determine that diabetes mellitus is at least a 
50 percent causative factor.  Therefore, it can be determined 
that his heart condition is not at least as likely as not 
secondary to diabetes mellitus."  
 
In weighing the import of these opinions, the Board cannot 
find that the evidence preponderates against the veteran's 
claim of secondary service connection here.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail - to deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim).  

The first opinion from the June 2003 examiner is clear in 
stating that, despite the interplay of several disorders 
impacting the heart disorder, the diabetes nevertheless 
relates to the heart disorder.  This opinion clearly supports 
the veteran's claim.  The January 2007 VHA examiner also 
states that the veteran has several risk factors to include 
diabetes, and that it is likely that diabetes affects the 
heart disorder.  This opinion also clearly supports the 
veteran's claim.  And the Board notes that each examiner 
reviewed the claims file prior to rendering their opinion, 
and each supported the opinion with a rationale - i.e., 
though the veteran has several risk factors for a heart 
disorder, diabetes mellitus cannot be ruled out as one that 
relates to coronary artery disease.    

By contrast, the only opinion of record not supporting the 
veteran is unclear and seems to arise from applying the 
incorrect legal standard.   The Board therefore finds the 
June 2003 examiner's initial nexus opinion of more probative 
value than her addendum opinion.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In light of the January 2007 opinion, the 
evidence does not preponderate against the veteran.


ORDER

Entitlement to service connection for coronary artery 
disease, as secondary to service-connected diabetes, is 
granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


